UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-1870


EMMANUEL DJOKOU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 21, 2009                 Decided:    May 27, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Irena I. Karpinski, LAW OFFICES OF IRENA I. KARPINSKI,
Washington, D.C., for Petitioner. Gregory G. Katsas, Assistant
Attorney General, M. Jocelyn Lopez Wright, Senior Litigation
Counsel, Jessica Segall, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Emmanuel       Djokou,     a   native       and    citizen     of    Cameroon,

seeks review of an order of the Board of Immigration Appeals

dismissing      his    appeal     from     the    Immigration        Judge’s        decision

denying    his        application        for      a     waiver      under       8     U.S.C.

§ 1186a(c)(4) (2006), and finding him ineligible for voluntary

departure.       We     have     reviewed       the     administrative       record      and

conclude     that     we   are    without        jurisdiction       to     review      those

determinations.         See 8 U.S.C. § 1252(a)(2)(B)(i), (ii) (2006);

Suvorov    v.   Gonzales,        441   F.3d      618,    621-22     (8th    Cir.      2006);

Ngarurih v. Ashcroft, 371 F.3d 182, 193 (4th Cir. 2004).                              Though

Djokou raises a claim that he was denied due process in the

hearing regarding the waiver, we note that such a claim is not

cognizable given that “[n]o property or liberty interest can

exist when the relief sought is discretionary.”                            Dekoladenu v.

Gonzales, 459 F.3d 500, 508 (4th Cir. 2006), cert. denied, 128

S. Ct. 2986 (2008).

            We accordingly dismiss the petition for review.                               We

dispense     with      oral     argument       because        the   facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                    PETITION DISMISSED




                                            2